



Exhibit 10.15


MUTUAL SEPARATION AGREEMENT


This agreement regarding termination of employment, "the Agreement", is entered
into BETWEEN:
(1)
Veoneer Inc., referred to as "the Company";

(2)
Johan Lofvenholm, referred to as "the Employee"; together referred to as "the
Parties".



1-
Background



1.
The Employee is employed by the Company pursuant to the terms and conditions
outlined in the Employee's employment agreement dated March 21, 2018.



2.
The Company and the Employee have agreed that the employment of the Employee
shall cease on the terms set out in this agreement. This agreement will take
effect on October 23, 2018 "the Agreement Effective Date".



The Employee will serve as a Senior Advisor until March 31,2019 and report to
CEO. The role will include support with customer relations and project
deliveries and other tasks defined by the CEO.


The Employee shall be released from all duties linked to the Company on April 1,
2019, "the Release Date", except for being reasonably available over the phone
and email to answer any questions that the Company may have. Apart from what is
explicitly stated below, the agreement supersedes all earlier oral and written
agreements between the Company, or any associated company, and the Employee,
relating to the employment of the Employee. For the purpose of this agreement,
"associated company" means a legal entity directly or indirectly controlling or
controlled by or under common control with the Company, irrespective of the
country of registration of such legal entity.


The provisions of this Separation Agreement, including the avoidance of doubt
section 5.6 below, shall not waive or terminate any rights to indemnification
the Employee may have under the Company's Restated Certificate of Incorporation,
Re-stated Bylaws or the Indemnification Agreement between the Employee and the
Company.


2-
Termination of the Employment



1.
The Employee's employment with the Company shall cease 6 calendar months after
the Agreement Effective Date, "the Termination Date". Any change to be requested
by the Employee to apply an earlier termination date due to new employment is
subject to the written approval of the Company.



3-
Compensation



1.
The Employee shall be entitled to his current monthly salary, pension
contribution and other current perquisites until the termination date.



2.
The Employee shall be entitled to "the Short Term Incentive" in accordance with
the Company's policy for the performance year 2018 and until March 31, 2019. The
short-term incentive payment does not constitute a basis for any form of pension
entitlement or right to vacation pay.



3.
Not later than one month after the Termination Date, the Company shall pay a
lump sum severance payment, "the Severance Payment", equivalent to 18-months of
the Executive's base salary as in effect






--------------------------------------------------------------------------------





immediately prior date of termination as stated in section 11 in the employment
agreement. The payment does not constitute a basis for any form of pension
entitlement or right to vacation pay.


4.
The Company shall withhold income tax for all the compensation components and in
addition thereto pay any statutory social security charges, as applicable.



5.
Not later than one month following the Termination Date, the Company shall pay
any vacation pay accrued until the Release Date. Any vacation days earned
between the Release Date and the Termination Date will be registered as used by
the Employee.





4-
Undertakings



1.
The Employee has an obligation of loyalty that follows by an employment
relationship. Accordingly, the Employee has a duty to be loyal to the Company
until the Termination Date and thus carry out, inter all, the remaining tasks
and assignments the Employee is instructed to carry out as well as not being
engaged in any business competing with the Company or its associated companies.



2.
The Employee will continue to be bound by the confidentiality undertaking under
section 8 of the Employment Agreement. The Employee is thereby not allowed to in
any way disclose sensitive or otherwise confidential information regarding the
Company or any of its associated companies to any other company or individual
not employed by the company or its associated companies. This confidentiality
undertaking is not limited in time.



3.
The Parties agree that the Non-Competition Covenant as described in section 14
of the Executive's employment agreement dated March 21, 2018 becomes operative
during the twelve (12) months immediately following the Last Date of Employment
and the Company shall pay the Executive compensation as described in section 14
of the employment agreement dated March 21, 2018.



5-
Other Issues and Final Settlement



1.
The Employee participates in Veoneer, Inc. 2018 Stock Incentive Plan and Autoliv
Inc. 1997 Stock Incentive Plan ("Incentive Plans"). The Parties agree that the
Employee's entitlement under the Incentive Plans will be handled in accordance
with the rules and regulations prescribed by the Incentive Plans. The Employee's
unexercised stock options, if any, will remain exercisable for three (3) months
after the Termination Date or the Early Termination Date or until the expiration
date for the options, whichever occurs first.



2.
The Parties agree that the Employee shall have no priority rights to
re-employment.



3.
The separation between the Employee and the Company is based on mutual trust and
the Parties agree that they shall use their best endeavors to act in a fair and
considerate way regarding all issues relating to this separation, including
internal and external communication and other practical matters that have to be
resolved as consequence of separation. The Parties have further agreed to keep
the contents of this agreement confidential other than such disclosures that are
required to comply with applicable laws.

4.
On the last working day, March 31, 2019 the Employee shall return the Company
all keys, credit cards, documents, mobile phone, laptop computer and all other
property the Employee may have in his possession and which belongs to the
Company or its associated Companies.



5.
The Employee shall resign from all board of director or similar directorship in
the Company or in any of the associated companies latest on the date the
Employee is released.



6.
The Employee acknowledges that he has no claim whatsoever outstanding against
either the Company, its






--------------------------------------------------------------------------------





associated companies or any of their respective officers, directors and
employees in connection with the position as a director. To the extent that any
such claim exists or may exist, the Employee irrevocably waive such claim and
release the Company, its associated companies and each of their respective
officers, directors and employees from any liability whatsoever in respect of
such claim.


7.
Through the signing of this agreement and fulfillment of the provisions herein,
all unsettled matters between the Parties shall be deemed to be finally settled
and the Employee shall have no claims against the Company or any of its
associated companies as regards to salary, vacation pay, incentives, pension
contributions, damages or otherwise.



6-
Governing Law and Disputes



This agreement shall be governed by and construed in accordance with the laws of
Sweden.




This agreement has been duly executed in two original copies, of which each of
the Parties has taken a copy.


Stockholm, Sweden October 23, 2018


On behalf of Veoneer, Inc.


/s/ Jan Carlson


Jan Carlson
CEO & President
The Employee


/s/ Johan Löfvenholm


Johan Löfvenholm








